
	

113 HR 2776 IH: Review EPA’s Language on Agriculture and Thoroughly Engage with the Farm Act of 2013
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2776
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Rodney Davis of
			 Illinois (for himself, Mr.
			 Goodlatte, Mr. Peterson,
			 Mr. Hudson,
			 Mr. LaMalfa,
			 Mr. Crawford,
			 Mr. Ribble,
			 Mr. Austin Scott of Georgia,
			 Mrs. Roby,
			 Mr. Neugebauer,
			 Mr. Valadao,
			 Mr. Collins of New York,
			 Mr. Gibbs,
			 Mr. Rogers of Alabama,
			 Mr. Yoho, Mr. Schrader, Mr.
			 King of Iowa, Mr. Bishop of
			 Georgia, Mr. Enyart,
			 Mrs. Hartzler,
			 Mr. McIntyre,
			 Mr. DesJarlais,
			 Mr. Fincher,
			 Mr. Conaway, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish a regulatory review process for rules that
		  the Administrator of the Environmental Protection Agency plans to propose, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Review EPA’s Language on Agriculture
			 and Thoroughly Engage with the Farm Act of 2013 or the
			 RELATE with the Farm Act of
			 2013.
		2.Regulatory review by
			 the Secretary of Agriculture
			(a)Review of
			 regulatory agendaThe
			 Secretary of Agriculture shall review publications that may give notice that
			 the Environmental Protection Agency is preparing or plans to prepare any
			 guidance, policy, memorandum, regulation, or statement of general applicability
			 and future effect that may have a significant impact on a substantial number of
			 agricultural entities, including—
				(1)any regulatory
			 agenda of the Environmental Protection Agency published pursuant to section 602
			 of title 5, United States Code;
				(2)any regulatory
			 plan or agenda published by the Environmental Protection Agency or the Office
			 of Management and Budget pursuant to an Executive order, including Executive
			 Order 12866; and
				(3)any other
			 publication issued by the Environmental Protection Agency or the Office of
			 Management and Budget that may reasonably be foreseen to contain notice of
			 plans by the Environmental Protection Agency to prepare any guidance, policy,
			 memorandum, regulation, or statement of general applicability and future effect
			 that may have a significant impact on a substantial number of agricultural
			 entities.
				(b)Information
			 gatheringFor a publication item reviewed under subsection (a)
			 that the Secretary determines may have a significant impact on a substantial
			 number of agricultural entities, the Secretary shall—
				(1)solicit from the
			 Administrator of the Environmental Protection Agency any information the
			 Administrator may provide to facilitate a review of the publication
			 item;
				(2)utilize the Chief Economist of the
			 Department of Agriculture to produce an economic impact statement for the
			 publication item that contains a detailed estimate of potential costs to
			 agricultural entities;
				(3)identify
			 individuals representative of potentially affected agricultural entities for
			 the purpose of obtaining advice and recommendations from such individuals about
			 the potential impacts of the publication item; and
				(4)convene a review panel for analysis of the
			 publication item that includes the Secretary, any full-time Federal employee of
			 the Department of Agriculture appointed to the panel by the Secretary, and any
			 employee of the Environmental Protection Agency or the Office of Information
			 and Regulatory Affairs within the Office of Management and Budget that accepts
			 an invitation from the Secretary to participate in the panel.
				(c)Duties of the
			 review panelA review panel
			 convened for a publication item under subsection (b)(4) shall—
				(1)review any information or material obtained
			 by the Secretary and prepared in connection with the publication item,
			 including any draft proposed guidance, policy, memorandum, regulation, or
			 statement of general applicability and future effect;
				(2)collect advice and
			 recommendations from agricultural entity representatives identified by the
			 Administrator after consultation with the Secretary;
				(3)compile and
			 analyze such advice and recommendations; and
				(4)make
			 recommendations to the Secretary based on the information gathered by the
			 review panel or provided by agricultural entity representatives.
				(d)Comments
				(1)In
			 generalNot later than 60
			 days after the date the Secretary convenes a review panel pursuant to
			 subsection (b)(4), the Secretary shall submit to the Administrator comments on
			 the planned or proposed guidance, policy, memorandum, regulation, or statement
			 of general applicability and future effect for consideration and inclusion in
			 any related administrative record, including—
					(A)a report by the
			 Secretary on the concerns of agricultural entities;
					(B)the findings of
			 the review panel;
					(C)the findings of
			 the Secretary, including any adopted findings of the review panel; and
					(D)recommendations of
			 the Secretary.
					(2)PublicationThe
			 Secretary shall publish the comments in the Federal Register and make the
			 comments available to the public on the public Internet website of the
			 Department of Agriculture.
				(e)WaiversThe Secretary may waive initiation of the
			 review panel under subsection (b)(4) as the Secretary determines
			 appropriate.
			(f)Definition of
			 agricultural entityIn this
			 section, the term agricultural entity means any entity involved
			 in or related to agricultural enterprise, including enterprises that are
			 engaged in the business of production of food and fiber, ranching and raising
			 of livestock, aquaculture, and all other farming and agricultural related
			 industries.
			
